J. S51038/18 & J. S51039/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
MICHAEL A. BUCKLEY,                 :         No. 1521 EDA 2017
                                    :
                      Appellant     :


         Appeal from the Judgment of Sentence, April 11, 2017,
           in the Court of Common Pleas of Delaware County
            Criminal Division at No. CP-23-CR-0006874-2015


COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
MICHAEL A. BUCKLEY,                 :         No. 1520 EDA 2017
                                    :
                      Appellant     :


         Appeal from the Judgment of Sentence, April 11, 2017,
           in the Court of Common Pleas of Delaware County
            Criminal Division at No. CP-23-CR-0004400-2015


BEFORE: DUBOW, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:          FILED OCTOBER 19, 2018

     Appellant, Michael A. Buckley, appeals from the April 11, 2017

judgments of sentence entered by the Court of Common Pleas of Delaware

County following his conviction of 11 counts of robbery, two counts of

burglary, two counts of conspiracy to commit robbery, two counts of

conspiracy to commit burglary, and one count of possession of an
J. S51038/18 & J. S51039/18

instrument of crime. The trial court appointed the Delaware County Public

Defender’s Office as appellant’s counsel for his appeals.    J. Anthony Foltz,

Esq. (“Attorney Foltz”), filed applications to withdraw his appearance on

June 19, 2018, alleging that the appeals are wholly frivolous, accompanied

by Anders briefs.1       After careful review, we grant Attorney Foltz’s

withdrawal applications and affirm the judgments of sentence.

      On July 15, 2015, the Commonwealth charged appellant with the

following offenses relating to a home invasion and robbery that took place at

a house on Bonsall Avenue in Sharon Hill, Delaware County, Pennsylvania,

on that same date:    one count of attempted theft by unlawful taking, one

count of conspiracy to commit robbery, one count of conspiracy to commit

theft by unlawful taking, five counts of robbery, one count of aggravated

assault, one count of simple assault, six counts of recklessly endangering

another person, six counts of terroristic threats, one count of possession of a

weapon, one count of making repairs/selling offensive weapon, one count of

firearms not to be carried without a license, one count of possession of

firearm prohibited, six counts of harassment, one count of burglary, and one

count of conspiracy to commit burglary.2 These offenses were docketed with




1See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).

2 18 Pa.C.S.A. §§ 901(a), 903(a), 3701(a)(ii), 2702(a)(1), 2701(a)(1),
2705, 2706(a)(1), 907(b), 908(a), 6106(a)(1), 6105(a)(1), 2709(a)(1), and
3502(a)(1), respectively.


                                     -2-
J. S51038/18 & J. S51039/18

the trial court at No. CP-23-CR-0004400-2015.       On August 4, 2015, the

Commonwealth charged appellant with the following additional offenses

relating to a home invasion and robbery that took place at a house on

West Cobbs Creek Parkway in Yeadon, Delaware County, Pennsylvania, on

July 6, 2014: one count of conspiracy to commit robbery, eleven counts of

robbery, two counts of burglary, one count of possession of an instrument of

crime, one count of criminal trespass, two counts of simple assault, two

counts of terroristic threats, and one count of conspiracy to commit

burglary.3    These   offenses   were   docketed   with   the   trial    court    at

No. CP-23-CR-0006874-2015.         Pursuant   to    Pa.R.Crim.P.        582,     the

Commonwealth provided notice that it intended to consolidate both docket

numbers into a single trial.

      The trial began on January 17, 2017. On January 18, 2017, during the

Commonwealth’s case-in-chief, appellant notified the trial court of his

intention to enter into an open plea of guilty. Appellant pled guilty to the

following counts at No. CP-23-CR-0004400-2015: six counts of robbery and

one count each of conspiracy to commit robbery, burglary, and conspiracy to

commit burglary. At No. CP-23-CR-0006874-2015, appellant pled guilty to

five counts of robbery and one count each of conspiracy to commit robbery,

burglary, conspiracy to commit burglary, and possession of an instrument of




318 Pa.C.S.A. §§ 903(a), 3701(a)(1)(ii), 3502(a)(1), 907(a), 3503(a)(1)(ii),
2701(a)(1), and 2706(a)(1), respectively.


                                    -3-
J. S51038/18 & J. S51039/18

crime.     The Commonwealth dismissed the remaining charges filed against

appellant. On April 11, 2017, the trial court imposed an aggregate sentence

of 40-80 years’ imprisonment plus restitution.

         On May 8, 2017, appellant filed timely pro se notices of appeal to this

court.     That same day, appellant’s trial counsel, Daniel A. Pallen, Esq.

(“Attorney Pallen”), filed a motion for leave of court to withdraw as counsel,

as appellant could no longer afford to pay Attorney Pallen’s counsel fees.

The trial court appointed the Delaware County Public Defender’s Office to

serve as appellant’s counsel on appeal.             The trial court issued an order

directing appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b) on January 16, 2018. On February 6,

2018, in lieu of filing Rule 1925(b) statements, Attorney Foltz notified the

trial    court   that   he   intended   to   file    Anders    briefs   pursuant   to

Pa.R.A.P. 1925(c)(4). The trial court filed opinions on April 9, 2018, stating

that in light of Attorney Foltz’s intention to file Anders briefs, it would

refrain from entering any opinions pursuant to Pa.R.A.P. 1925(a).

         On June 19, 2018, Attorney Foltz filed in this court petitions to

withdraw as counsel and Anders briefs, wherein Attorney Foltz states there

are no non-frivolous issues preserved for our review. Appellant filed a reply

to Attorney Foltz’s petitions on August 30, 2018.

         As a prefatory matter, we note that the two appeals currently before

us stem from two judgments of sentence entered by the trial court



                                        -4-
J. S51038/18 & J. S51039/18

pertaining to appellant.       Appellant’s counsel filed an application to

consolidate the appeals on February 1, 2018. In a per curiam order dated

February 26, 2018, this court denied appellant’s application without

prejudice, allowing appellant to apply for consolidation after the case was

assigned to a merits panel.        While the application to consolidate was

pending, appellant’s counsel, Attorney Foltz, notified the trial court of his

intent to file Anders briefs and did not raise the issue to consolidate before

the merits panel.

      Pennsylvania Rule of Appellate Procedure 513 permits this court to, in

its discretion, order cases where the same question is involved in two

appeals in different cases to be “argued together in all particulars as if but a

single appeal.” Pa.R.A.P. 513. Here, appellant’s two appeals originate with

two cases that were consolidated at the trial court level.      The trial court

sentenced appellant in both cases at a single sentencing hearing. Moreover,

the issue raised in Attorney Foltz’s Anders briefs is identical in both appeals.

Accordingly, pursuant to Rule 513, we will sua sponte consolidate both of

appellant’s appeals for our review.

            A request by appointed counsel to withdraw pursuant
            to Anders and Santiago gives rise to certain
            requirements and obligations, for both appointed
            counsel and this Court.        Commonwealth v.
            Flowers, 113 A.3d 1246, 1247-48 (Pa.Super. 2015).

                    These requirements and the significant
                    protection they provide to an Anders
                    appellant arise because a criminal
                    defendant has a constitutional right to a


                                      -5-
J. S51038/18 & J. S51039/18


                direct appeal and to counsel on that
                appeal.   Commonwealth v. Woods,
                939 A.2d 896, 898 (Pa.Super. 2007).
                This Court has summarized these
                requirements as follows:

                     Direct appeal counsel seeking
                     to withdraw under Anders
                     must file a petition averring
                     that, after a conscientious
                     examination of the record,
                     counsel finds the appeal to
                     be wholly frivolous. Counsel
                     must also file an Anders
                     brief setting forth issues that
                     might arguably support the
                     appeal along with any other
                     issues necessary for the
                     effective             appellate
                     presentation thereof.

                     Anders counsel must also
                     provide a copy of the Anders
                     petition and brief to the
                     appellant,     advising  the
                     appellant of the right to
                     retain new counsel, proceed
                     pro     se    or   raise any
                     additional points worthy of
                     this Court’s attention.

                Woods, 939 A.2d   at   898   (citations
                omitted).

                There are also requirements as to the
                precise content of an Anders brief:

                     [T]he Anders brief that
                     accompanies court-appointed
                     counsel’s      petition    to
                     withdraw       ...      must:
                     (1) provide a summary of the
                     procedural history and facts,
                     with citations to the record;


                                  -6-
J. S51038/18 & J. S51039/18


                        (2) refer to anything in the
                        record that counsel believes
                        arguably      supports      the
                        appeal;     (3)    set    forth
                        counsel’s conclusion that the
                        appeal is frivolous; and
                        (4) state counsel’s reasons
                        for    concluding   that    the
                        appeal is frivolous. Counsel
                        should articulate the relevant
                        facts of record, controlling
                        case law, and/or statutes on
                        point that have led to the
                        conclusion that the appeal is
                        frivolous.

                  Santiago, 978 A.2d at 361.

            Id. at 1248. If this Court determines that appointed
            counsel has met these obligations, it is then our
            responsibility “to make a full examination of the
            proceedings and make an independent judgment to
            decide whether the appeal is in fact wholly frivolous.”
            Id. at 1248. In so doing, we review not only the
            issues identified by appointed counsel in the Anders
            brief, but examine all of the proceedings to “make
            certain that appointed counsel has not overlooked
            the existence of potentially non-frivolous issues.”
            Id.

Commonwealth v. Hankerson, 118 A.3d 415, 419-420 (Pa.Super. 2015).

      Our review of Attorney Foltz’s petitions to withdraw, supporting

documentation, and Anders brief reveals that he has complied with all of

the foregoing requirements. We note that counsel also furnished a copy of

the brief to appellant; advised him of his right to retain new counsel,

proceed pro se, or raise any additional points that he deems worthy of this

court’s attention; and attached to the Anders application a copy of the letter



                                     -7-
J. S51038/18 & J. S51039/18

sent to appellant as required under Commonwealth v. Millisock, 873 A.2d
748, 752 (Pa.Super. 2005) (citation omitted).              See Commonwealth v.

Daniels, 999 A.2d 590, 594 (Pa.Super. 2010) (“While the Supreme Court in

Santiago set forth the new requirements for an Anders brief, which are

quoted above, the holding did not abrogate the notice requirements set forth

in Millisock that remain binding legal precedent.”).              Appellant did not

respond to Attorney Foltz’s Anders brief.         As Attorney Foltz has complied

with all of the requirements set forth above, we conclude that counsel has

satisfied the procedural requirements of Anders.

         Once   counsel   has   met   his   obligations,   “it   then   becomes   the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5, quoting

Commonwealth v. McClendon, 434 A.2d 1185, 1187 (Pa. 1981).

Therefore, we now turn to the merits of appellant’s appeal.

         Appellant raises the following issue for our review: “Did the trial court

err in sentencing [appellant] to an aggregate [sentence] of [forty to

eighty] years of incarceration [on both sets of charges] on the basis of a

mandatory minimum sentence, in contravention of the holding of Alleyne v.

United States[4] by the United States Supreme Court?” (Appellant’s briefs

at 5.)


4   Alleyne v. United States, 570 U.S. 99 (2013).


                                        -8-
J. S51038/18 & J. S51039/18

      In his sole issue on appeal, appellant is challenging the legality of his

sentence.     Specifically, appellant contends that his sentence is illegal

because     the   trial   court   sentenced    him     pursuant     to    42    Pa.C.S.A.

§ 9714(a)(1),     which    establishes   a    minimum     sentence       of    ten   years’

imprisonment for any person convicted of a crime of violence 5 who, “if at the

time of the commission of the current offense the person had previously

been convicted of a crime of violence[.]”

      Appellant’s argument is without merit. In Alleyne, the Supreme Court

of the United States held that “facts that increase mandatory minimum

sentences must be submitted to the jury.”              Alleyne, 570 U.S. at 116.

Alleyne, however, did not disturb the High Court’s previously recognized

exception that a previous conviction need not be determined by a fact-finder

beyond a reasonable doubt. Id. at 111 n.1; see also Almendarez-Torres

v. United States, 523 U.S. 224 (1998).                 Indeed, following Alleyne,

Pennsylvania      appellate   courts   continue   to    recognize    that      mandatory

minimum sentences pertaining to previous convictions are constitutional.

Commonwealth v. Reid, 117 A.3d 777, 784-785 (Pa.Super. 2015) (holding

that Section 9714 is not unconstitutional in light of Alleyne), citing

Commonwealth v. Akbar, 91 A.3d 227, 239 n.9 (Pa.Super. 2014), appeal

granted and order vacated on other grounds, 111 A.3d 168 (Pa. 2015).




5Robbery and burglary are included in the definition of “crimes of violence.”
42 Pa.C.S.A. § 9714(g).


                                         -9-
J. S51038/18 & J. S51039/18

“Alleyne did not overturn prior precedent that prior convictions are

sentencing factors and not elements of offenses.      Section 9714 increases

mandatory minimum sentences based on prior convictions. Accordingly, this

section is not unconstitutional under Alleyne.” Reid, 117 A.3d at 784-785.

      Here, during the sentencing hearing, the Commonwealth introduced

evidence of appellant’s previous convictions for robbery and aggravated

assault. (Notes of testimony, 4/11/17 at 3-4.) Defense counsel stipulated

to appellant’s convictions.    (Id.)     The record further reflects that the

Commonwealth put appellant on notice that the applicable mandatory

minimum sentences would be sought. (Id. at 4.) In light of the exception

recognized by the Supreme Court of the United States in Alleyne and

upheld by this court in Reid, we find that the trial court did not impose an

illegal sentence upon appellant and appellant’s issue is without merit.

      In sum, we find this appeal to be wholly frivolous, and our

independent review of the entire record has not disclosed any other

potentially non-frivolous issues.   Consequently, we grant Attorney Foltz’s

petitions to withdraw, and we affirm the judgments of sentence.

      Judgments of sentence affirmed. Petitions to withdraw granted.




                                       - 10 -
J. S51038/18 & J. S51039/18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/19/18




                              - 11 -